By the Court:
The twelve thousand dollar note sued on is clearly the note described and referred to in the contract between the parties, and the note is, therefore, to be read in connection with the contract, as though the note had been incorporated in the contract. In this view and upon any construction of the contract it was error in the court below to exclude the proof offered by the defendant that the plaintiff had broken one of the stipulations of the contract, in not having expended on the mine a sum greater than five hundred dollars.
Judgment and order denying a new trial reversed and cause remanded.